DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method of organizing human activity via commercial interaction (e.g. carrying out a wagering game) in order to determine a financial obligation without significantly more and can be carried out as a mental process since the claims are directed merely to rules on how to carry out the game based on information provided without significantly more. As per step 1 examiner recognizes the claims include sufficient machine elements recited.  As per step 2A the claim(s) recite(s) “displaying a game screen on the display device including a plurality of cells arranged in a grid including a plurality of rows and columns and a plurality of primary game reels displayed within the grid, each primary game reel being displayed in a corresponding column; and conducting an instance of a game by: spinning and stopping the plurality of primary game reels to display a game outcome; detecting a trigger condition including a plurality of special symbols appearing in the game outcome and responsively initiating a bonus feature by: establishing a plurality of multiplier zones within the grid, each multiplier zone having an associated multiplier value and being displayed with a corresponding cell displaying a special symbol; replacing the primary reels with a plurality of independent reels including a plurality of primary game symbols and at least one prize symbol, each independent reel being displayed within a different cell and being displayed in an initial position displaying a primary game symbol; and conducting an instance of the bonus feature by: spinning and stopping the plurality of independent reels; and modifying each prize symbol being displayed within a multiplier zone by increasing a value associated with the prize symbol based on a corresponding multiplier value associated with a corresponding multiplier zone.” which describes a slot game comprising a plurality of positions wherein upon triggering a bonus game some of the symbol positions are associated with a multiplier which is applied to prize symbols landing in the position over a subsequent number of spin.  The dependent claims further clarifying the prize symbol and steps to lock symbols and reset the game including resetting the spin count.  Examiner recognizes the recited prize symbols are symbols associated with a credit value or a jackpot value (paragraph [00108] of applicant’s disclosure) which are awarded to a player based on an outcome and therefore represent a financial obligation owed to the player from a gaming operator.  Additionally examiner recognizes the game comprises a series of steps which are performed including observing an outcome and modifying the game according to a rule to achieve an overall outcome.  The displaying steps are additionally recited in a generic manner which comprises known steps such as spinning of reels and therefore do not provide a practical application that overcomes the mental step portion.  Specifically the animation steps are generic.  This judicial exception is not integrated into a practical application because exception of presenting players with a game with the gaming being directed to the exception of organizing human activity for the purpose of a financial obligation and being a series of rules which could be carried out as a mental process.  See MPEP 2106.05(f).  Specifically this is no more than a way of displaying and presenting information to a player regarding a randomly determined outcome for providing a financial award if a player wins as found in the well-known area of slot game nor does the additional steps add more than the steps of determining the results a player following rules for the game.  As per the mental process examiner recognizes that the claims are directed to rules for determining an outcome including steps such as presenting outcomes and determining when to activate additional game features.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claims remain a wagering game with the focus on providing a given outcome based on displayed symbols following game rules.  The claims do not provide a practical application beyond determining a financial obligation based on displayed symbols or performing a mental step based on a displayed outcome.  Additional display elements are generically recited and do not provide sufficient elements to provide significantly more than the identified exemption.  Specifically animating spinning reels is a well-known feature that does not provide a practical application beyond the recited game rules as a series of mental steps and a means to achieve a financial obligation.
As per step 2B the hardware elements are commonly found in the gaming art related to electronic slot machines or wagering terminals and therefore are no more than a generic recitation of computer hardware elements and therefore does not provide a practical application that amounts to more than the identified abstract idea.  This includes the recitation of memory, processors, and displaying steps which are generically found in electronic gaming machine.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrie (US Pat. No. 5,833,537) in view of Davis (US Pub. No. 2018/0286183 A1 hereinafter referred to as Davis).
As per claims 1, 9, and 17, Barrie teaches a gaming machine, method, and non-transitory computer-readable storage media (Fig. 2, item 216) having computer-executable instructions embodied thereon (abstract and Fig. 2), comprising: a display device (Fig. 2, item 112); and a control unit operably coupled to the display device, the control unit including a processor programmed to execute an algorithm including (Fig. 2, item 214 see CPU and 216 for memory) the steps of: displaying a game screen on the display device including a plurality of cells arranged in a grid including a plurality of rows and columns and a plurality of primary game reels displayed within the grid, each primary game reel being displayed in a corresponding column (Fig. 1A, items 116A-C and col. 3, lines 11-32 describes an electronic slot reel game comprising at least three reels, or columns, with 9 symbol positions in a grid format); and conducting an instance of a game by: spinning and stopping the plurality of primary game reels to display a game outcome (col. 3, lines 11-32 describes a slot game comprising a plurality of reels which are spun in order to randomly determine which symbols to present in an outcome); detecting a trigger condition including a plurality of special symbols appearing in the game outcome and responsively initiating a bonus feature (Fig. 1A and col. 3, lines 36-60 a trigger occurs when a special symbol appears, see red ball, which causes a bonus feature, or special feature, to be implemented wherein a persistent ring is caused to appear) by: establishing a plurality of multiplier zones within the grid, each multiplier zone having an associated multiplier value and being displayed with a corresponding cell displaying a special symbol (Fig. 1A, item 124a and col. 3, line 36 to col. 4, lines 7 and 22-36 due to the appearance of a special symbol, see red ball, a persistent feature, see ring, is caused to appear which applies a multiplier value for the position which affects the value of the symbol); spinning and stopping the plurality of reels (col. 3, line 36 to col. 4, line 7 multiplier areas, or positions, persist through multiple spins); and modifying each symbol being displayed within a multiplier zone by increasing a value associated with the symbol outcome based on a corresponding multiplier value associated with a corresponding multiplier zone (col. 4, lines 22-36 associated multiplier value is applied to the payline outcome comprising the symbols, including symbols associated with the position, based on the multiplier positions).  Barrie does not teach a cabinet or replacing the primary reels with a plurality of independent reels including a plurality of primary game symbols and at least one prize symbol, each independent reel being displayed within a different cell and being displayed in an initial position displaying a primary game symbol and conducting an instance of the bonus feature by: spinning and stopping the plurality of independent reels; and modifying each prize symbol being displayed within a multiplier zone by increasing a value associated with the prize symbol based on a corresponding multiplier value associated with a corresponding multiplier zone.  However, Davis teaches a gaming machine (abstract) comprising a cabinet with a mounted display (Fig. 8) wherein symbols comprising an associated prize value (Figs. 17-18 and paragraph [0090]) wherein a bonus game is triggered based on a certain combination of feature symbols (paragraph [0083]) and that individual cells in a reel game comprising individual reels (Figs. 17-18, item 127 and paragraph [0110]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Barrie with Davis, since by using symbols with featured prizes the player is able to easily perceive the award they will attain including based on associated multiplier for that zone, such as the payline, instead of having to refer to a payout table and that including separate reels for at least some of the positions allow for a player to see the symbols as not stacked and therefore that there is the potential for greater variety in outcomes of the individual positions instead of relying on a single reel with stacked or adjacent symbols.
As per claims 2, 10, and 18, Barrie does not teach a machine, method, or medium wherein the processor is programmed to execute the algorithm including the steps of: displaying at least one independent reel with a credit prize symbol displaying a credit value; and detecting the appearance of the credit prize symbol within the corresponding multiplier zone with the independent reels stopped and modifying the credit prize symbol by increasing the displayed credit value based on the corresponding multiplier value.  However, Barrie teaches applying a multiplier to outcomes associated with a symbol position with a multiplier value (col. 4, lines 22-36 associated multiplier value is applied to the payline outcome comprising the symbols, including symbols associated with the position, based on the multiplier positions) and Davis teaches a gaming machine (abstract) comprising symbols with an associated prize value (Figs. 17-18 and paragraph [0090]) with prizes paid out as credits (paragraph [0107]) wherein a bonus game is triggered based on a certain combination of feature symbols (paragraph [0083]) and that individual cells in a reel game comprising individual reels (Figs. 17-18, item 127 and paragraph [0110]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Barrie with Davis, since by using symbols with featured prizes the player is able to easily perceive the award they will attain including based on associated multiplier for that zone, such as the payline, instead of having to refer to a payout table and that including separate reels for at least some of the positions allow for a player to see the symbols as not stacked and therefore that there is the potential for greater variety in outcomes of the individual positions instead of relying on a single reel with stacked or adjacent symbols.
	As per claims 3 and 11, Barrie does not teach a machine or method wherein the processor is programmed to execute the algorithm including the steps of: displaying each independent reel having the primary game symbols displayed in an obscured manner to highlight the at least one prize symbol with the independent reels spinning.  However, Davis teaches a gaming machine (abstract) comprising a slot game wherein the individual cells in the game comprise individual reels (Figs. 17-18, item 127 and paragraph [0110]) including animations using obscured symbols to show a spin is occurring (paragraph [0088]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Barrie with Davis, since by including separate reels for at least some of the positions allow for a player to see the symbols as not stacked and therefore that there is the potential for greater variety in outcomes of the individual positions instead of relying on a single reel with stacked or adjacent symbols and to use a variety of animations, such as found in Davis, in order to allow a player to see that a random outcome is being generated and provide an entertaining display.
	 As per claims 5 and 13, Barrie teaches a machine and method wherein the processor is programmed to execute the algorithm including the steps of: displaying each multiplier zone including a frame orientated about a perimeter of the corresponding cell and an image of the associated multiplier value (Fig. 1A, items 124 and 146 see ring and associated multiplier with the ring being associated with the position and communicating a multiplier value is applied for the position).
	As per claims 6, 14, and 19, Barrie does not teach a machine, method, or medium wherein the processor is programmed to execute the algorithm including the steps of: conducting a subsequent instance of the bonus feature by: locking each independent reel displaying a prize symbol in place; spinning and stopping each remaining independent reel; and modifying each additional prize symbol being displayed within a multiplier zone by increasing a value associated with the additional prize symbol based on the corresponding multiplier value.  However, Barrie teaches applying a multiplier to outcomes associated with a symbol position with a multiplier value (col. 4, lines 22-36 associated multiplier value is applied to the payline outcome comprising the symbols, including symbols associated with the position, based on the multiplier positions) and Davis teaches a gaming machine (abstract) comprising symbols with an associated prize value (Figs. 17-18 and paragraph [0090]) with prizes paid out as credits (paragraph [0107]) wherein a bonus game is triggered based on a certain combination of feature symbols (paragraph [0083]) with the feature symbols being locked in place for subsequent spins (paragraphs [0086] and [0098]) and that individual cells in a reel game comprising individual reels (Figs. 17-18, item 127 and paragraph [0110]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Barrie with Davis, since by using symbols with featured prizes the player is able to easily perceive the award they will attain including based on associated multiplier for that zone, such as the payline, instead of having to refer to a payout table and that including separate reels for at least some of the positions allow for a player to see the symbols as not stacked and therefore that there is the potential for greater variety in outcomes of the individual positions instead of relying on a single reel with stacked or adjacent symbols.  Additionally, by locking the prize symbols in place the player is able to perceive during subsequent spins the number of prize symbols grow which gives the final outcome for all the spins and fills the player with excitement as more positions are occupied in subsequent spins.
	As per claims 7 and 15, Barrie does not teach a machine or method wherein the processor is programmed to execute the algorithm including the steps of: initiating the bonus feature including a predefined number of spins; and resetting a remaining number of spins to the predefined number of spins upon detecting an additional prize symbol being displayed in the grid with the independent reels stopped.  However, Davis teaches a gaming machine (abstract) wherein a bonus game is triggered based on a certain combination of feature symbols (paragraph [0083]) comprising symbols with an associated prize value (Figs. 17-18 and paragraph [0090]) with prizes paid out as credits (paragraph [0107]) with the feature symbols being locked in place for subsequent spins (paragraphs [0086] and [0098]) and that individual cells in a reel game comprising individual reels (Figs. 17-18, item 127 and paragraph [0110]) with the game comprising a number of spins with an associated counter (paragraphs [0094]-[0095]) wherein the prize symbols can add more spins to the total spin count (Fig. 19 and paragraphs [0090] and [0094]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Barrie with Davis, since by using the free game setup of Davis the system is allowed to carry out the special game only as a finite series of spins thereby making it appear more special to a player and by including means to reset or increase the number of spins available the system can have a player perceive greater value in a prize symbol appearing thereby providing more entertainment and reasons for the player to continue playing.
	As per claims 8 and 16, Barrie does not teach a machine or method the processor is programmed to execute the algorithm including the steps of: resetting the bonus feature upon detecting a prize symbol being displayed in each cell of the grid with the independent reels stopped by resetting each independent reel to the initial position and resetting the remaining number of spins to the predefined number of spins.  However, Davis teaches a game (abstract) comprising a determination when all symbol locations are locked with a prize symbol (Fig. 22 and paragraph [0106]) wherein the positions are reset (paragraph [0106]) and wherein outcomes in the game can add additional spins (Fig. 19 and paragraphs [0090] and [0094]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Barrie with Davis, since by including a means to reset when all positions are locked the game does not penalize a player who achieves great success and by resetting the count the player is further able to perceive their outcome as having been a highly awarding outcome as they received additional spins.
	As per claim 20, Barrie does not teach a medium wherein the computer-executable instructions cause the at least one processor to perform steps of the algorithm including: initiating the bonus feature including a predefined number of spins; resetting a remaining number of spins to the predefined number of spins upon detecting an additional prize symbol being displayed in the grid with the independent reels stopped; and resetting the bonus feature upon detecting a prize symbol being displayed in each cell of the grid with the independent reels stopped by resetting each independent reel to the initial position and resetting the remaining number of spins to the predefined number of spins.  However, Davis teaches a game (abstract) comprising a determination when all symbol locations are locked with a prize symbol (Fig. 22 and paragraph [0106]) wherein the positions are reset (paragraph [0106]) and wherein outcomes in the game can add additional spins (Fig. 19 and paragraphs [0090] and [0094]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Barrie with Davis, since by including a means to reset when all positions are locked the game does not penalize a player who achieves great success and by resetting the count the player is further able to perceive their outcome as having been a highly awarding outcome as they received additional spins.
Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrie (US Pat. No. 5,833,537) and Davis (US Pub. No. 2018/0286183 A1 hereinafter referred to as Davis) in view of Chesworth et al. (US Pub. No. 2018/026859 A1 hereinafter referred to as Chesworth).
As per claims 4 and 12, Barrie does not teach a machine or method wherein the processor is programmed to execute the algorithm including the steps of: displaying at least one independent reel having at least one progressive prize symbol.  However, Davis teaches a gaming machine (abstract) comprising symbols with an associated prize value (Figs. 17-18 and paragraph [0090]) with prizes paid out as credits (paragraph [0107]) and Chesworth teaches prize symbols associated with a progressive jackpot (Fig. 5c, item 252 and paragraphs [0077] and [0110]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Barrie with Davis and Chesworth, since by using symbols with featured prizes the player is able to easily perceive the award they will attain including ones associated with progressive awards, such as jackpots, which allows for larger awards which incentives players to play the game for the chance to win the jackpot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jain et al. (US Pub. No. 2021/0166521 A1) teaches a slot game comprising zones wherein a symbol position is associated with a multiplier.
Nakamura (US Pub. No. 2016/0086427 A1) teaches a slot game comprising individual symbols positions associated with a separate reel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        8/23/2022